Citation Nr: 0507501	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for hepatitis C under 38 U.S.C.A. 
§ 1151 based on a VA hospitalization in August and September 
1983.


REPRESENTATION

Appellant represented by:	Gene Harviel, agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a decision issued April 25, 2003, the Board denied the 
veteran's claim.  The veteran requested reconsideration, 
asking that this decision be vacated and that a new decision 
be issued after he had the opportunity to appear for a 
hearing.  In April 2004, the Board remanded the matter for a 
hearing.  In February 2005, the veteran testified at a video 
conference hearing from the Houston RO, before a Veterans Law 
Judge in Washington, DC.  

The Veterans Law Judge who presided over the video conference 
hearing will address the issue on a de novo basis, in a 
separate decision.


VACATE

The Board issued a decision on April 25, 2003, concluding 
that the criteria for compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983 were not met.  

The Board notes that prior to this decision, the veteran had 
asked for a hearing.  While a hearing was scheduled in March 
2003, the veteran failed to report.  After the Board decision 
was issued, the veteran submitted a statement requesting 
reconsideration on the basis that he was never notified of 
the scheduled hearing and that he would like the opportunity 
to testify prior to any decision.  

In an April 2004 response letter, the Board informed the 
veteran that arrangements would be made to schedule him for a 
Board video conference hearing.  Additionally, the veteran 
was told that if he presented testimony, the Board's April 
2003 decision would be vacated and a new decision would be 
issued.  

The veteran testified at a February 2005 video conference 
hearing and submitted additional evidence.  Accordingly, the 
Board will vacate the April 25, 2003, decision in its 
entirety.  Following entry of this order to vacate, the Board 
will consider the issue on appeal and render a decision as if 
the April 25, 2003, decision had never been issued.  


ORDER

The April 25, 2003, decision of the Board of Veterans' 
Appeals is VACATED.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


